Citation Nr: 0924577	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for gout.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1979 to March 1999. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  

In May 2007, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims folder.  

In a statement received from the veteran in October 2008, he 
raises a claim for a total rating based on individual 
unemployability.  This matter is referred to the RO for 
appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Although this matter has been previously remanded on another 
occasion, the Board regretfully concludes that additional 
development is required to satisfy VA's obligations under the 
VCAA.  Specifically, another VA examination and opinion is 
required.

The Veteran's gout is currently rated as non-compensably 
disabling under Diagnostic Code 5017.  DC 5017 instructs the 
rater to evaluate gout under Diagnostic Code 5002, which is 
also the primary rating criteria for rheumatoid arthritis 
(both active rheumatoid arthritis and residuals there of).  
The Veteran previously received an examination in September 
2008 (full joint) and again in March 2009 (feet only) 
pursuant to the Board's remand instructions.  At that time, 
the examiner was requested to evaluate the Veteran's 
disability pursuant to the diagnostic criteria under DC 5002.  
However, upon finding that there was no evidence of 
rheumatoid arthritis, the VA examiner ceased discussion of DC 
5002, even though such criteria are critical to rating the 
service-connected gout at issue here.  In this regard, remand 
instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, it is noted that the Veteran has a significant 
history of additional foot problems, including metatarsalgia, 
neuromas, degenerative osteoarthritis, and hallux valgus, and 
it is unclear which of his symptoms/diagnoses relate to such 
other disorders and which are manifestations of active gout 
or chronic residuals thereof. In order to avoid impermissible 
pyramiding under 38 C.F.R. § 4.14, differentiation of all 
foot disorders should be undertaken, to the extent possible, 
in order to accurately rate the instant claim.  


Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit 
additional evidence showing that he was 
terminated from his employment as a result 
of gout.  

2.  Schedule the Veteran for a VA 
examination with an appropriate examiner.  
The examiner should identify all disorders 
involving the feet, providing diagnoses 
for each.  The examiner should then 
specify what symptoms are attributable to 
each identified diagnosis.  

The examiner should also specify whether 
the Veteran has gout that is in active 
process.  If so, he should state whether 
there is definitive impairment of health, 
and if so, he should state the evidence 
upon which this conclusion is based.  
Additionally, the examiner should state 
whether there are any incapacitating 
exacerbations associated with the 
Veteran's active gout and, if so, how many 
exacerbations occur per year. Finally, as 
to any active gout, the examiner should 
state whether there is any associated 
weight loss or anemia.

If the Veteran's gout is not found to be 
active, identify any chronic residuals of 
the gout.  For each chronic residual 
identified, describe any associated 
symptoms.  

If any of the chronic residuals associated 
with the gout are found to be entirely 
overlapping of his symptoms attributable 
to another foot disorder (for example, 
metatarsalgia), then the examiner should 
so state.  In the absence of a specific 
finding on this point, it will be assumed 
that the gout symptoms are not duplicative 
of any other disorder.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with this 
request.

3.  After completion of the above- 
referenced development, readjudicate the 
claim on appeal.  If the claim remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case in accordance with 
38 U.S.C.A. § 7105 (West 2002), which sets 
forth the legal criteria pertinent to this 
appeal, including all regulations related 
to the VCAA. The Veteran should also be 
given the opportunity to respond before 
the case is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


